                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                 October 09, 2018
                         UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                             GALVESTON DIVISION

ROCKY ANNIS,                                 §
                                             §
        Petitioner,                          §
VS.                                          §   CIVIL ACTION NO. 3:18-CV-0219
                                             §
LORIE DAVIS,                                 §
                                             §
        Respondent.                          §


                    MEMORANDUM OPINION AND ORDER
                 DISMISSING PETITION WITHOUT PREJUDICE

       Rocky James Annis (# 93337), a detainee at the Brazoria County Detention

Center, has filed a petition for a federal writ of habeas corpus (Dkt. 5). Annis proceeds

pro se. He challenges his state court conviction in 2015 for driving while intoxicated

(third or more enhanced). After review under Rule 4 of the Rules Governing Section

2254 Cases in the United States District Courts, and having considered the pleadings and

filings, the applicable law, and all matters of record, the Court will dismiss the petition

without prejudice for the reasons explained below.

       Annis also seeks leave to proceed in forma pauperis (Dkt. 6). Based on the

information in his application, the application will be granted.

I.     BACKGROUND

       Petitioner is currently incarcerated in the Brazoria County Detention Center.

Publicly available online criminal records from Brazoria County reflect that on July 2,

2015, Annis pleaded guilty to driving while intoxicated (third or more enhanced) and was



1/6
sentenced to eight years in the Texas Department of Criminal Justice–Correctional

Institutions Division (“TDCJ”). Annis then was placed on community supervision or

probation.   In April 2018, a motion to revoke was filed, and parole revocation

proceedings are currently underway. See State of Texas v. Rocky Annis, Case No. 73315,

23rd District Court of Brazoria County, Texas (available at http://www.publicbrazoria-

county.com/PublicAccess/default.aspx) (last visited October 5, 2018).

      On May 17, 2018, Petitioner filed Annis v. State of Texas, Civil Action No. 3:18-

CV-0162, in this Court. Bringing civil rights claims under 42 U.S.C. § 1983, Annis

alleged that law enforcement and other defendants had falsified evidence against him in

connection with his 2015 conviction, and that various persons were conspiring against

him during his ongoing parole revocation proceedings.      This Court dismissed Annis’

civil rights claims under Heck v. Humphrey, 512 U.S. 477 (1994), because his 2015

conviction has not been invalidated or otherwise set aside, and under Younger v. Harris,

401 U.S. 37 (1971), because state court revocation proceedings were ongoing. See

Docket Entry No. 51, Annis v. State of Texas, Civil Action No. 3:18-CV-0162 (S.D. Tex.

Aug. 13, 2018).

      On July 31, 2018, while Annis’ civil rights suit was pending, he filed a document

titled “Application for a Writ of Habeas Corpus Seeking the Conviction of Case # 73315

be Overturned.” The Clerk of Court construed the document as a habeas petition and

opened this civil action, 3:18-CV-0219. As instructed by the Court, Petitioner now has

filed an amended petition (Dkt. 5) using the Court’s form. He challenges his 2015

conviction in Case Number 73315 and brings claims that his indictment was “faulty,” that


2/6
he was subject to malicious prosecution, that witnesses were coerced to make false

statements, and that he was slandered during the proceedings (id. at 6-7). He also states

that “at the time of the plea agreement” he was “not operating in a proper mental

capacity” (id. at 7). He seeks to have his conviction overturned.

       Annis states in his petition that he did not appeal his conviction (id. at 3). He

maintains that he filed a “petition” in the trial court in Brazoria County but that it “was

never answered” and “I don’t think they ever filed it” (id. at 3-4). A search of public

court records confirms that Annis has filed neither an appeal nor a state habeas

application.

II.    EXHAUSTION OF REMEDIES

       Under the governing federal habeas corpus statutes, “[a]n application for a writ of

habeas corpus on behalf of a person in custody pursuant to the judgment of a State court

shall not be granted unless it appears that . . . the applicant has exhausted the remedies

available in the courts of the State.” 28 U.S.C. § 2254(b)(1)(A). Thus, a petitioner “must

exhaust all available state remedies before he may obtain federal habeas corpus relief.”

Sones v. Hargett, 61 F.3d 410, 414 (5th Cir. 1995). The exhaustion requirement “is not

jurisdictional, but reflects a policy of federal-state comity designed to give the State an

initial opportunity to pass upon and correct alleged violations of its prisoners’ federal

rights.” Anderson v. Johnson, 338 F.3d 382, 386 (5th Cir. 2003) (internal citation,

quotation marks, and alteration omitted). Exceptions exist only where there is an absence

of available State corrective process or circumstances exist that render such process

ineffective to protect the rights of the applicant. See 28 U.S.C. § 2254(b)(1)(B). A


3/6
reviewing court may raise a petitioner’s failure to exhaust sua sponte. Tigner v. Cockrell,

264 F.3d 521, 526 n.3 (5th Cir. 2001).

       To exhaust his state remedies under the applicable statutory framework, a habeas

petitioner must fairly present “the substance of his claim to the state courts.” Conner v.

Quarterman, 477 F.3d 287, 291-92 (5th Cir. 2007) (internal quotation marks and citation

omitted). A federal habeas petitioner shall not be deemed to have exhausted the remedies

available in the state courts “if he has the right under the law of the State to raise, by any

available procedure, the question presented.” 28 U.S.C. § 2254(c). In Texas, a criminal

defendant may challenge a conviction by taking the following paths: (1) the petitioner

may file a direct appeal followed, if necessary, by a petition for discretionary review in

the Texas Court of Criminal Appeals; and/or (2) he may file a petition for writ of habeas

corpus under Article 11.07 of the Texas Code of Criminal Procedure in the convicting

court, which is transmitted to the Texas Court of Criminal Appeals once the trial court

determines whether findings are necessary. See TEX. CODE CRIM. PROC. art. 11.07

§ 3(c); see also Busby v. Dretke, 359 F.3d 708, 723 (5th Cir. 2004) (“Habeas petitioners

must exhaust state remedies by pursuing their claims through one complete cycle of

either state direct appeal or post-conviction collateral proceedings.”).

       Before pursuing relief in federal habeas proceedings, Annis must first exhaust his

remedies in the state courts. The pleadings in this case plainly show that the Texas Court

of Criminal Appeals has not yet had an opportunity to address the issues raised in the

pending federal petition. Because state habeas review remains available, Annis does not

satisfy any statutory exception to the exhaustion doctrine. Comity requires this Court to


4/6
defer until the Texas Court of Criminal Appeals has addressed the claims raised in

Annis’s petition.

       The pending federal habeas petition must be dismissed as premature because

Annis has not yet exhausted his state court remedies.

III.   CERTIFICATE OF APPEALABILITY

       Habeas corpus actions under 28 U.S.C. § 2254 or § 2255 require a certificate of

appealability to proceed on appeal. 28 U.S.C. § 2253(c)(1); Miller-El v. Cockrell, 537

U.S. 322, 335-36 (2003). Rule 11 of the Rules Governing Section 2254 Cases requires a

district court to issue or deny a certificate of appealability when entering a final order that

is adverse to the petitioner.

       A certificate of appealability will not issue unless the petitioner makes “a

substantial showing of the denial of a constitutional right,” 28 U.S.C. § 2253(c)(2), which

requires a petitioner to demonstrate “‘that reasonable jurists would find the district

court’s assessment of the constitutional claims debatable or wrong.’” Tennard v. Dretke,

542 U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)). Under

the controlling standard, a petitioner must show “that reasonable jurists could debate

whether (or, for that matter, agree that) the petition should have been resolved in a

different manner or that the issues presented were adequate to deserve encouragement to

proceed further.” Miller-El, 537 U.S. at 336 (internal citation and quotation marks

omitted). Where denial of relief is based on procedural grounds, the petitioner must show

not only that “jurists of reason would find it debatable whether the petition states a valid




5/6
claim of the denial of a constitutional right,” but also that they “would find it debatable

whether the district court was correct in its procedural ruling.” Slack, 529 U.S. at 484.

       A district court may deny a certificate of appealability, sua sponte, without

requiring further briefing or argument. Alexander v. Johnson, 211 F.3d 895, 898 (5th Cir.

2000). After careful review of the pleadings and the applicable law, the Court concludes

that reasonable jurists would not find its assessment of the claims debatable or wrong.

Because the petitioner does not allege facts showing that his claims could be resolved in a

different manner, a certificate of appealability will not issue in this case.

IV.    CONCLUSION

       Based on the foregoing, the Court ORDERS as follows:

       1.     Petitioner’s application for leave to proceed in forma pauperis (Dkt. 6) is
              GRANTED.

       2.     The petition for habeas corpus under 28 U.S.C. § 2254 (Dkt. 5) is
              DISMISSED without prejudice for failure to exhaust all available
              remedies to the state’s highest court of criminal jurisdiction, as required by
              28 U.S.C. § 2254.

       3.     All other pending motions, if any, are DENIED as moot.

       4.     A certificate of appealability is DENIED.

       The Clerk will provide a copy of this order to the parties.

       SIGNED at Galveston, Texas, this 9th day of October, 2018.


                                               ___________________________________
                                               George C. Hanks Jr.
                                               United States District Judge




6/6
